The Honorable Roy D. Blunt Missouri Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall Article III of the Constitution of Missouri be amended by adding a new section eight that would prohibit a person from serving more than eight years in either the state house of representatives or state senate, or a total of sixteen years in both houses, with any service resulting from an election or appointment occurring prior to the effective date of this amendment not counted toward the total number of years a person could serve?
See our Opinion Letter No. 148-91.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General